From:EnviroStar Inc. treet for the Miami, FL33138 Michael Steiner(305) 754-4551 Venerando Indelicato(813) 814-0722 FOR RELEASE: at 1:00 PM, Friday, February 14, 2014 EnviroStar, Inc. Announces Improved Revenues and Earnings for the Second Quarter Miami, FL – February 14, 2014, – EnviroStar, Inc., (NYSE MKT: EVI), today reported improved operating results for the six and three month periods ended December 31, 2013.For the first six months of fiscal 2014, revenues increased by 41.4% to $18,328,643 from $12,958,823 for the same period of fiscal 2013.Net earnings increased by 226.0% to $903,077 or $.13 per share compared to net income of $276,994 or $.04 per share for the same period of fiscal 2013. For the second quarter of fiscal 2014, revenues increased by 52.6% to $9,835,413 from $6,445,709 in the comparable period of fiscal 2013. Net earnings for the period increased by 281.4% to $477,306 or $.07 per share compared to $125,155 or $.02 per share for the second quarter of fiscal 2013. Venerando J. Indelicato, Chief Financial Officer of EnviroStar Inc., stated, “We are pleased with the Company’s performance for the six and three month periods of fiscal 2014. As already reported, we began the year with a solid backlog and we projected fiscal 2014 to be a successful year. At this point in time these projections are on track, although individual quarters may differ depending on future scheduling.” EnviroStar, Inc. through its subsidiaries is one of the nation’s leading distributors of industrial laundry, dry cleaning equipment and steam boilers. This press release contains certain information that is subject to a number of known and unknown risks and uncertainties that may cause actual results and trends to differ materially from those expressed or implied by the forward-looking statements.Information concerning those factors are discussed in Company reports filed with the Securities and Exchange Commission. EnviroStar, Inc. and Subsidiaries EnviroStar, Inc. and Subsidiaries(NYSE MKT:EVI) Summary Unaudited Consolidated Statements of Income Six months ended December 31, Three months ended December 31, Revenues $ Earnings before income taxes Provision for income taxes Net earnings $ Basic and diluted earnings per share $ Weighted average shares outstanding: Basic and diluted
